Name: Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  agricultural policy
 Date Published: nan

 Avis juridique important|32003R1784Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals Official Journal L 270 , 21/10/2003 P. 0078 - 0095Council Regulation (EC) No 1784/2003of 29 September 2003on the common organisation of the market in cerealsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and the third subparagraph of 37(2) thereof,Having regard to the proposal from the CommissionHaving regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Whereas:(1) The operation and development of the common market for agricultural products should be accompanied by the establishment of a common agricultural policy to include, in particular, a common organisation of agricultural markets which may take various forms depending on the product.(2) The common agricultural policy pursues the objectives set out in the Treaty. In order to stabilise the markets and ensure a fair standard of living for the agricultural community in the cereals sector, it is necessary to provide for internal market measures comprising, in particular, an intervention system and a common import and export system.(3) Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(4) has been substantially amended several times. In consequence of further amendments it should be repealed and replaced in the interests of clarity.(4) Regulation (EEC) No 1766/92 provides that a decision upon a final reduction in the intervention price for cereals to be applied as from the 2002/2003 marketing year onwards is to be taken in the light of market developments. It is important that prices on the internal market rely less on guaranteed prices. It is therefore appropriate to halve the monthly increment in order to improve market fluidity.(5) The introduction of a single intervention price for cereals has led to the accumulation of large intervention stocks of rye as a result of the lack of sufficient disposal outlets on internal and external markets. Rye should therefore be excluded from the intervention system.(6) The intervention agencies should be able, in special circumstances, to take intervention measures suited to those circumstances. In order that the required uniformity of intervention systems may be maintained, those special circumstances should be assessed and the appropriate measures determined at Community level.(7) In view of the special market situation for cereal and potato starch it may prove necessary to provide for production refund of such a nature that the basic products used by this industry can be made available to it at lower price than that resulting from the application of the common prices(8) The creation of a single Community market for cereals involves the introduction of a trading system at the external frontiers of the Community. This trading system complementing the intervention system and including import duties and export refunds should, in principle, stabilise the Community market. The trading system should be based on the undertakings accepted under the Uruguay Round of multilateral trade negotiations. The export refund system is to be applied to processed products containing cereals to enable them to participate in the world market.(9) In order to monitor the volume of trade in cereals with third countries, provision should be made for an import and export licence scheme with the lodging of a security to ensure that the transactions for which such licences are requested are effected.(10) For the most part, the customs duties applicable to agricultural products under the World Trade Organisation (WTO) agreements are laid down in the common customs tariff. However, for some cereals, the introduction of additional mechanisms makes it necessary to adopt derogations.(11) In order to prevent or counteract adverse effects on the Community market which could result from imports of certain agricultural products, imports of one or more such products should be subject to payment of an additional import duty, if certain conditions are fulfilled.(12) It is appropriate, under certain conditions, to confer on the Commission the power to open and administer tariff quotas resulting from international agreements concluded in accordance with the Treaty or from other acts of the Council.(13) Provisions for granting a refund on exports to third countries, based on the difference between prices within the Community and on the world market, and falling within the limits set by the WTO Agreement on agriculture(5), should serve to safeguard Community participation in international trade in cereals. Such export refunds should be subject to limits in terms of quantity and value.(14) Compliance with the limits in terms of value should be ensured at the time when the export refunds are fixed through the monitoring of payments under the rules relating to the European Agricultural Guidance and Guarantee Fund. Monitoring can be facilitated by the compulsory advance fixing of export refunds, while allowing the possibility, in the case of differentiated refunds, of changing the specified destination within a geographical area to which a single export refund rate applies. In the case of a change of destination, the export refund applicable to the actual destination should be paid, with a ceiling of the amount applicable to the destination fixed in advance.(15) Ensuring compliance with the quantity limits requires the introduction of a reliable and effective system of monitoring. To that end, the granting of export refunds should be made subject to an export licence. Export refunds should be granted up to the limits available, depending on the particular situation of each product concerned. Exceptions to that rule should only be permitted in the case of processed products not listed in Annex I to the Treaty, to which volume limits do not apply, and in the case of food-aid operations which are exempt from any limitation. Provision should be made for derogating from strict compliance with management rules where exports benefiting from export refunds are not likely to exceed the quantity ceilings laid down.(16) To the extent necessary for its proper working, provision should be made for regulating or, when the situation on the market so requires, prohibiting the use of inward and outward processing arrangements.(17) The customs duty system makes it possible to dispense with all other protective measures at the external frontiers of the Community. The internal market and duty mechanism could, in exceptional circumstances, prove deficient. In such cases, in order not to leave the Community market without defence against disturbances that might ensue, the Community should be able to take all necessary measures without delay. All such measures should comply with the obligations arising from the WTO agreements.(18) Taking into account the influence of the world market price on the internal price, there should be provision for appropriate measures to be taken in order to stabilise the internal market.(19) The proper working of a single market based on common prices would be jeopardised by the granting of national aid. Therefore, the provisions of the Treaty governing State aid should apply to the products covered by this common market organisation.(20) As the common market in cereals is in continuous development, the Member States and the Commission should keep each other supplied with information relevant to these developments.(21) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6).(22) In view of the necessity to solve practical and specific problems, the Commission should be authorised to adopt necessary measures in cases of emergency.(23) Expenditure incurred by the Member States as a result of the obligations arising from the application of this Regulation should be financed by the Community in accordance with Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(7).(24) The common organisation of the market in cereals should take proper and simultaneous account of the objectives set out in Articles 33 and 131 of the Treaty.(25) The change from the arrangements in Regulation (EEC) No 1766/92 to those provided for in this Regulation could give rise to difficulties, which are not dealt with in this Regulation. In order to deal with such difficulties, the Commission should be enabled to adopt transitional measures,HAS ADOPTED THIS REGULATION:CHAPTER IINTRODUCTORY PROVISIONSArticle 1The common organisation of the market in cereals shall comprise a scheme for an internal market and trade with third countries, and cover the following products:>TABLE>Article 2The marketing year for the products listed in Article 1 shall begin on 1 July and end on 30 June of the following year.Article 3This Regulation shall apply without prejudice to the measures provided for by Council Regulation (EC) No 1782/2003, of 29 September 2003, establishing common rules for direct support schemes under the common agricultural policy and support schemes for producers of certain crops(8).CHAPTER IIINTERNAL MARKETArticle 41. An intervention price for cereals subject to intervention shall be fixed at EUR 101,31/t.The intervention price valid for maize and grain sorghum in May shall remain valid in July, August and September of the same year.2. The intervention price shall refer to the wholesale stage for goods delivered to the warehouse, before unloading. It shall be valid for all Community intervention centres designated for each cereal.3. The intervention price shall be subject to monthly increases in accordance with the table set out in Annex II.4. The prices fixed in this Regulation may be changed in the light of developments in production and the markets in accordance with the procedure laid down in Article 37(2) of the Treaty.Article 51. The intervention agencies designated by the Member States shall buy in common wheat, durum wheat, barley, maize and sorghum which are offered to them and have been harvested in the Community, provided that the offers comply with conditions laid down, in particular in respect of quality and quantity.2. Buying-in may take place only in the following intervention periods:(a) from 1 August to 30 April in the case of Greece, Spain, Italy, and Portugal;(b) from 1 December to 30 June in the case of Sweden;(c) from 1 November to 31 May in the case of the other Member States.In the event of the intervention period in Sweden leading to the diversion of the products listed in paragraph 1 from other Member States into intervention in Sweden, detailed rules shall be adopted to rectify the position in accordance with the procedure referred to in Article 25(2).3. Buying-in shall be carried out on the basis of the intervention price, if necessary after a price increase or reduction for quality reasons.Article 6Detailed rules for the application of Articles 4 and 5 shall be adopted in accordance with the procedure referred to in Article 25(2), in particular as regards:(a) the determination of the intervention centres;(b) the minimum conditions, in particular with respect to quality and quantity required of each cereal in order to be eligible for intervention;(c) the scales of price increase and reduction applicable to intervention;(d) the procedures and conditions for taking over by intervention agencies;(e) the procedures and conditions for disposal by intervention agencies.Article 71. Where the market situation so dictates, special intervention measures may be taken. Such intervention measures may in particular be taken if, in one or more regions of the Community, market prices fall, or threaten to fall, in relation to the intervention price.2. The nature and application of the special intervention measures and the conditions and procedures for the sale or for any other means of disposal of the products subject to those measures shall be adopted in accordance with the procedure referred to in Article 25(2).Article 81. A production refund may be granted for starch obtained from maize, wheat or potatoes and for certain derivatives used in the manufacture of certain goods.In the absence of a significant domestic production of other cereals for the production of starch, a production refund may be granted for starch obtained in Finland and Sweden from barley and oats, insofar as it does not entail an increase in the level of starch production from these two cereals, above:(a) 50000 tonnes in Finland,(b) 10000 tonnes in Sweden.A list of the goods referred to in the first subparagraph shall be drawn up in accordance with the procedure referred to in Article 25(2).2. The refund referred to in paragraph 1 shall be fixed periodically.3. The detailed rules for the application of this Article shall be adopted and the amount of the refund fixed in accordance with the procedure referred to in Article 25(2).CHAPTER IIITRADE WITH THIRD COUNTRIESArticle 91. Imports into the Community, or exports therefrom, of any of the products listed in Article 1 shall be subject to presentation of an import or export licence. However, a derogation can be foreseen for products having no significant impact on the supply situation of the cereals market.Licences shall be issued by the Member States to any applicant, irrespective of his place of establishment in the Community and without prejudice to measures taken for the application of Articles 12 to 17.Import and export licences shall be valid throughout the Community. Such licences shall be issued subject to the lodging of a security guaranteeing that the products are imported or exported during the term of validity of the licence. Except in cases of force majeure, the security shall be forfeited in whole or in part if the import or export is not carried out, or is carried out only partially, within that period.2. The term of validity of licences and other detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 25(2).Section 1Provisions applicable to importsArticle 101. Unless this Regulation provides otherwise, the rates of import duty in the Common Customs Tariff shall apply to the products listed in Article 1.2. Notwithstanding paragraph 1, the import duty on products covered by CN codes 1001 10 00, 1001 90 91, ex 1001 90 99 (high quality common wheat), 1002, ex 1005, other than hybrid seed, and ex 1007 other than hybrid for sowing, shall be equal to the intervention price valid for such products on importation and increased by 55 %, minus the cif import price applicable to the consignment in question. However, that duty may not exceed the rate of duty in the Common Customs Tariff.3. For the purposes of calculating the import duty referred to in paragraph 2 representative cif import prices shall be established on a regular basis for the products referred to in that paragraph.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 25(2).The detailed rules shall in particular specify:(a) the minimum requirements for high quality common wheat,(b) the price quotations to be taken into consideration,(c) the possibility, where appropriate in specific cases, of giving operators the opportunity to know the duty applicable before the arrival of the consignments concerned.Article 111. Without prejudice to Article 10(2), in order to prevent or counteract adverse effects on the market of the Community which may result from imports of certain products listed in Article 1, imports of one or more of such products at the rate of duty laid down in Article 10 shall be subject to the payment of an additional import duty if the conditions to be determined by the Commission pursuant to paragraph 4 of this Article are fulfilled, unless the imports are unlikely to disturb the Community market, or where the effects would be disproportionate to the intended objective.2. Imports made at a price below the level notified by the Community to the World Trade Organisation ("the trigger price") may be subject to an additional import duty.If the volume of imports in any year in which the adverse effects referred to in paragraph 1 arise or are likely to arise exceeds a level based on market access opportunities defined as the percentage of the corresponding domestic consumption during the three previous years ("the trigger volume"), an additional import duty may also be imposed.3. The import prices to be taken into consideration for imposing an additional import duty pursuant to the first subparagraph of paragraph 2, shall be determined on the basis of the cif import prices of the consignment under consideration.Cif import prices shall be checked to that end against the representative prices for the product on the world market or on the Community import market for that product.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 25(2). Such detailed rules shall specify in particular the products to which additional import duties may be applied.Article 121. Tariff quotas for imports of the products listed in Article 1 resulting from agreements concluded in accordance with Article 300 of the Treaty or from any other act of the Council shall be opened and administered by the Commission under detailed rules adopted in accordance with the procedure referred to in Article 25(2).2. Tariff quotas shall be administered by applying one of the following methods or a combination of them:(a) a method based on the chronological order of the lodgement of applications ("first come, first served" principle);(b) a method of distribution in proportion to the quantities requested when the applications were lodged (using the "simultaneous examination method");(c) a method based on taking traditional trade patterns into account (using the "traditional/new arrival method").Other appropriate methods may be adopted. They must avoid any unjustified discrimination between the operators concerned.3. The method of administration adopted shall, where appropriate, give due weight to the supply requirements of the Community market and the need to safeguard the equilibrium of that market.4. The detailed rules referred to in paragraph 1 shall provide for the annual tariff quotas, if necessary suitably phased over the year, shall determine the administrative method to be used and, where appropriate, shall include:(a) guarantees covering the nature, provenance and origin of the product;(b) recognition of the document used for verifying the guarantees referred to in point (a);(c) the conditions under which import licences shall be issued and their term of validity.In the case of tariff quota for import into Spain of 2000000 tonnes of maize and 300000 tonnes of sorghum and tariff quota for import into Portugal of 500000 tonnes of maize, those detailed rules shall also include the provisions necessary for carrying out the tariff quota imports and, where appropriate, the public storage of the quantities imported by the intervention agencies of the Member States concerned and their disposal on the markets of those Member States.Section 2Provisions applicable to exportsArticle 131. To the extent necessary to enable the following products to be exported on the basis of quotations or prices for those products on the world market and within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty, the difference between those quotations or prices and the prices in the Community may be covered by export refunds:(a) the products listed in Article 1 to be exported without further processing;(b) the products listed in Article 1 to be exported in the form of good listed in Annex III.Export refunds on the products referred to in point (b) may not be higher than those applicable to such products exported without further processing.2. The method to be adopted for the allocation of the quantities which may be exported with an export refund shall be the method which:(a) is most suited to the nature of the product and the situation on the market in question, allowing the most efficient possible use of the resources available, account being taken of the efficiency and structure of Community exports without creating discrimination between large and small operators;(b) is least cumbersome administratively for operators, account being taken of administration requirements;(c) precludes discrimination between the operators concerned.3. Export refunds shall be the same for the whole Community. They may vary according to destination, where the world market situation or the specific requirements of certain markets make this necessary. Refunds shall be fixed in accordance with the procedure referred to in Article 25(2). Refunds may be fixed:(a) at regular intervals;(b) by invitation to tender for products in respect of which provision was made for that procedure in the past.Export refunds fixed at regular intervals, may, if necessary, be amended in the interval by the Commission, at the request either of a Member State or on its own initiative.Article 141. Export refunds on products listed in Article 1 and exported without further processing shall only be granted on application and on presentation of an export licence.2. The export refund applicable to products listed in Article 1 exported without further processing shall be that applicable on the day of application for the licence and, in the case of a differentiated refund, that applicable on the same day:(a) for the destination indicated on the licence,or, where appropriate(b) for the actual destination if this differs from the destination indicated on the licence. In that case, the amount applicable shall not exceed the amount applicable to the destination indicated on the licence.Appropriate measures may be taken to prevent any abuse of the flexibility provided for in this paragraph.3. The scope of paragraphs 1 and 2 of this Article may be extended to apply to products listed in Article 1 that are exported in the form of goods listed in Annex III, in accordance with the procedure laid down in Article 16 of Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(9). Detailed implementing rules shall be adopted in accordance with that procedure.4. Derogations from paragraphs 1 and 2 of this Article may be granted in the case of products listed in Article 1 on which export refunds are paid under food-aid operations, in accordance with the procedure referred to in Article 25(2).Article 151. Unless otherwise provided in accordance with the procedure referred to in Article 25(2), the refund on products listed in points (a) and (b) of Article 1 in accordance with article 14(2) shall be adjusted in line with the level of the monthly increases applicable to the intervention price and, where appropriate, changes in that price.2. A corrective amount applicable to the export refunds may be set, in accordance with the procedure referred to in Article 25(2). However, where necessary, the Commission may amend the corrective amounts.3. Paragraphs 1 and 2 of this Article may be applied, in whole or in part, to products listed in points (c) and (d) of Article 1 and to products listed in Article 1 and exported in the form of goods listed in Annex III. In that case, the adjustment referred to in paragraph 1 of this Article shall be corrected by applying to the monthly increase a coefficient expressing the ratio between the quantity of basic product and the quantity thereof contained in the processed product exported or used in the goods exported.4. For the first three months of the marketing year, the refund applicable to exports of malt in storage at the end of the previous marketing year or made from barley in stock at that time shall be that which would have been applied in respect of the export certificate in question to exports during the last month of the preceding marketing year.Article 16Insofar as is necessary to take account of the features of production peculiar to certain spirituous beverages obtained from cereals, the criteria for granting export refunds referred to in Article 13(1), and the procedure for verification, may be adapted to suit this particular situation.Article 17Observance of the volume limits resulting from the agreements concluded in accordance with Article 300 of the Treaty shall be ensured on the basis of the export licences issued for the reference periods which apply to the products concerned. With regard to compliance with the obligations arising under the WTO Agreement on Agriculture, the expiry of a reference period shall not affect the validity of export licences.Article 18Detailed rules for the application of this Section, including the provisions on the redistribution of exportable quantities which have not been allocated or utilised, and in particular those concerning the adaptation referred to in Article 16, shall be adopted in accordance with the procedure referred to in Article 25(2).Annex III shall be amended in accordance with the same procedure.Section 3Common provisionsArticle 191. To the extent necessary for the proper working of the common organisation of the market in cereals, the Council, acting on a proposal from the Commission in accordance with the voting procedure laid down in Article 37(2) of the Treaty, may prohibit in whole or in part the use of inward or outward processing arrangements:(a) for products listed in Article 1 that are intended to be used in producing the products listed in points (c) and (d) of that Article; and(b) in special cases, for products listed in Article 1 that are intended to be used in producing goods listed in Annex III.2. By way of derogation from paragraph 1 of this Article, if the situation referred to therein arises with exceptional urgency and the Community market is disturbed or is liable to be disturbed by the inward or outward processing arrangements, the Commission shall, at the request of a Member State or on its own initiative, decide on the necessary measures in accordance with the procedure referred to in Article 25(2). The Council and the Member States shall be notified of such measures, which shall be valid for no more than six months and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within a week following receipt of the request.3. Measures decided on by the Commission may be referred to the Council by any Member State within a week from the date on which they were notified. The Council, acting by a qualified majority, may confirm, amend or repeal the Commission's decision.If the Council has not acted within three months following the date on which it was referred to it, the Commission's decision shall be deemed to have been repealed.Article 201. The general rules for the interpretation of the Combined Nomenclature and the detailed rules for its application shall apply to the tariff classification of products covered by this Regulation. The tariff nomenclature resulting from the application of this Regulation shall be incorporated into the Common Customs Tariff.2. Unless otherwise provided for in this Regulation or in provisions adopted pursuant thereto, the following shall be prohibited in trade with third countries:(a) the levying of any charge having equivalent effect to a customs duty;(b) the application of any quantitative restriction or measure having equivalent effect.Article 211. When the quotations or prices on the world market of one or more of the products listed in Article 1 reach a level that disrupts or threatens to disrupt the availability of supply on the Community market and where that situation is likely to continue and deteriorate, appropriate measures may be taken as a safeguard measure in case of extreme emergency.2. The detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 25(2).Article 221. If, by reason of imports or exports, the Community market in one or more of the products listed in Article 1 is affected by, or is threatened with, serious disturbance likely to jeopardise the achievement of the objectives set out in Article 33 of the Treaty, appropriate measures may be applied in trade with non-WTO member countries until such disturbance or threat of it has ceased.2. If the situation referred to in paragraph 1 arises, the Commission shall, at the request of a Member State or on its own initiative, decide upon the necessary measures. The Member States shall be notified of such measures, which shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within three working days following receipt of the request.3. Measures decided on by the Commission may be referred to the Council by any Member State within three working days of the day on which they are notified. The Council shall meet without delay. It may, acting by a qualified majority, amend or repeal the measure in question within one month following the date on which it was referred to the Council.4. Provisions adopted under this Article shall be applied having regard to the obligations arising from agreements concluded in accordance with Article 300(2) of the Treaty.CHAPTER IVGENERAL PROVISIONSArticle 23Unless this Regulation provides otherwise, Articles 87, 88 and 89 of the Treaty shall apply to the production of and trade in the products listed in Article 1 of this Regulation.Article 24Member States and the Commission shall provide each other any information necessary for the application of this Regulation and for complying with the international obligations concerning cereals.Detailed rules to determine which information is necessary as well as for its communication and distribution shall be adopted in accordance with the procedure referred to in Article 25(2).Article 251. The Commission shall be assisted by a Management Committee for Cereals, hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 26The Committee may consider any question referred to it by its chairman, either on his own initiative or at the request of a representative of a Member State.Article 27Measures which are both necessary and justifiable in an emergency, in order to resolve practical and specific problems shall be adopted in accordance with the procedure referred to in Article 25(2).Such measures may derogate from certain parts of this Regulation, but only to the extent that, and for such a period, as is strictly necessary.Article 28Regulation (EC) No 1258/1999 and the provisions adopted in implementation thereof shall apply to the expenditure incurred by the Member States in carrying out obligations under this Regulation.Article 29This Regulation shall be applied in the way that appropriate account is taken simultaneously of the objectives set out in Articles 33 and 131 of the Treaty.CHAPTER VTRANSITIONAL AND FINAL PROVISIONSArticle 301. Regulation (EEC) No 1766/92 is hereby repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV.2. Transitional measures may be adopted in accordance with the procedure referred to in Article 25(2).Article 31This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from the 2004/2005 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion delivered on 5 June 2003 (not yet published in the Official Journal).(2) OJ C 208, 3.9.2003, p. 39.(3) Opinion delivered on 2 July 2003 (not yet published in the Official Journal).(4) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(5) OJ L 336, 23.12.1994, p. 22.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 160, 26.6.1999, p. 103.(8) See page 1 of this Official Journal.(9) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEX IThe products referred to in Article 1(d)>TABLE>ANNEX IIMonthly increases in the intervention price referred to in Article 4(3)>TABLE>ANNEX IIIThe products referred to in Article 13(1)(b) and Article 19(1)(b)>TABLE>ANNEX IVCorrelation table>TABLE>